Citation Nr: 0309867	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran perfected an appeal regarding the issues 
of entitlement to service connection for bilateral hearing 
loss and residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to January 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss and residuals of a left eye injury by rating decision 
dated in September 2000.  The veteran was notified of this 
decision and of his appellate rights by letter dated 
September 11, 2000.

2.  The veteran filed a notice of disagreement (NOD) on 
January 2, 2001.

3.  A statement of the case (SOC) was issued on April 13, 
2001.

4.  The record contains no documents filed within the one-
year period following notification of the September 2000 
rating decision in which the veteran or his representative 
alleged specific error of law or fact concerning the denial 
of his claims of entitlement to service connection for 
bilateral hearing loss and residuals of a left eye injury.


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the September 
2000 rating decision denying entitlement to service 
connection for bilateral hearing loss and residuals of a left 
eye injury, and the Board lacks jurisdiction to consider 
these issues.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well-grounded-claim requirement, enhanced VA's 
duty to notify a claimant of information and evidence 
necessary to substantiate a claim, and redefined VA's duty to 
assist.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

In this case, however, the Board does not address or have 
before it for consideration any issue as to the substance of 
the veteran's claims or the adequacy of the development of 
those claims.  The question of whether the veteran was 
notified what information or evidence would help support his 
claims, or whether appropriate assistance was provided, is 
not for the Board to consider unless an appeal is properly 
before it on the substantive issue.  The question before the 
Board at this juncture is only whether the veteran has 
properly placed any issue in appellate status.  Appropriate 
notice has been given to him of the requirements to perfect 
an appeal.  See Letter from the RO dated October 5, 2001, and 
Statement of the Case dated January 26, 2002.   No issue of 
compliance with the VCAA is accordingly before the Board.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issues. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002); see also 38 C.F.R. § 20.201 (2002) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2002).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2002). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2002).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2002). 

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C.A. § 7105(d)(3) 
and 38 C.F.R. § 20.302(c) require VA to afford the claimant 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2002).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 
(2002).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2002).

In a September 2000 rating decision, the RO denied service 
connection for bilateral hearing loss and residuals a left 
eye injury.  In a letter dated September 11, 2000, the 
veteran was notified of the RO's decision and of his 
appellate rights.  He filed an NOD as to these issues in 
January 2001.

On April 13, 2001, the RO issued a statement of the case on 
the issues of service connection for bilateral hearing loss 
and residuals of a left eye injury.  The record reflects that 
a VA Form 9 accompanied the statement of the case and the 
veteran was advised to complete the VA Form 9 to perfect his 
formal appeal.  He was also advised to read the instruction 
accompanying the VA Form 9 very carefully as they told him 
what he needed to do and how much time he had to do it.  The 
next communication from the veteran was a VA Form 21-4138, 
received in July 2001.  He asked that his request for a 
travel board hearing be withdrawn and requested an RO hearing 
instead.  

By letter dated July 25, 2001, the RO advised the veteran 
that he had not submitted a VA Form 9.  The letter notes that 
in order to perfect an appeal, he had to submit a VA Form 9 
by September 11, 2001.  In a VA Form 21-4138, received 
September 10, 2001, the veteran requested that his hearing be 
postponed.  Neither the correspondence received in July 2001 
nor September 2001 alleged specific error of fact or law 
concerning the RO's September 2000 denial of the claims for 
service connection for hearing loss or a left eye disability.  
The veteran merely corresponded with the RO concerning the 
type and scheduling of his hearing.  

By letter dated September 24, 2001, the RO advised the 
veteran that he had not submitted a VA Form 9 by September 
11, 2001.  A VA Form 9, dated September 26, 2001, was 
received on October 1, 2001.  By letter dated October 5, 
2001, the RO determined that the veteran had not submitted a 
timely substantive appeal, VA Form 9.  On October 12, 2001, 
the veteran submitted a VA Form 9, dated May 9, 2001.  He 
asserted that that he had filed the Form 9 within the one-
year period.  In March 2002, the veteran asserted that the VA 
Form 9, received in October 1, 2001 (dated September 26, 
2001), had been timely filed.  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
or SSOC (in certain circumstances) or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period expired on September 11, 2001.  The veteran did not 
submit a substantive appeal until October 1, 2001.  Although 
he later provided a VA Form 9 dated May 9, 2001, this was not 
received at the RO until October 12, 2001.  Accordingly, he 
did not perfect his appeal by filing a substantive appeal in 
a timely fashion.  The RO received no correspondence after 
issuing the SOC that indicated any continued disagreement 
with the denial of the foregoing claims between April 13, 
2001, and September 11, 2001.  See 38 C.F.R. § 20.202 (2002).  
Moreover, no additional relevant evidence was received in 
this time period requiring the issuance of an SSOC.  The only 
records obtained pertained to a knee disability.  

The appeals were not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303 (2002).  Since the veteran did not 
perfect his appeals by filing timely and/or adequate 
substantive appeals, his claims must be dismissed. 


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for bilateral hearing loss 
and residuals of a left eye injury are dismissed.



____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

